EXAS

PRICE   DANIEL
ATTORNEY GENERAL




            Hon. Dud&a, Brummett :?,.~QplnionNoi V-1499           ,, ~:,,
  .,   “,


            (J~y$ &g@&&& y.;g,: I.!;&::(!:::,,;
                                           ,,,I,,
                                               ‘,,:
            Lubbock, &unty :“‘?  “’ ,’Re : Authority of tha bo&+rdQf
            Lubbock, Texas _(.:               dtrectors  of an nnd~:lrgraand
                                              water oonservation     ci&trlct
                                              to require aesessmtit &ldB
                         IL’                  colJection  of ltir tazt@@~by
                      L,s~,3;.;w,hlch provides for the creation and: admlnlstra-
            tlon of water .cont&l and improvement districts.             Article
            7880-.3c does not contain a ‘sp,eclflc provislon~ as to the
            method of assessing and ‘eol’lectlng       taxe,s le,Pieh% by under-
            ground water conservation       districts,   b’ut Subdivi-slon B
            of this article     provides:
                          “Districts    may hereafter   be created
                   for the conservation,      preservation,    pro-
                   tection,    and recharging and the.preventlon
                   of waste of the underground water of an
                   underground water reservolr        or subdivision
                   thereof,    def’Xned and designated In acQordance
                               nrovisions
                   with the provisions      or Subsection C E o?
                                                               a? this
Hon. ,.Dudley Brummett, page 2. (V-1499)


                                                                  .,       .,,’




      Districts shall   t be organized~ for any
      purposes except those set forth In this
      Section 3c." (Emphasis ours.)~
              Chapter 25, su ra Is the only statute author-
 lzdng the creation       of -+-’
                             wa er c@irol      and Improvement dls-.
 tricts,    and since Its enactment In 195,lt            has remained
 the baslo statute regulating         their operation.        Section
 54 of Chapter 25 (Art. 7880-54)provides for assesiment
 arid’c’&i&flon...of    +,xea through an assessor-collector
 appointed. b$ the dlsttiict”board        of ,d,lrectors.     Section
 33, aa .amended In 1935 (Art. .7880&33),          ‘provfdes, for as-
 sessment and collection        through county tax assessor- “. :
 oollectors     pursuant to’,contracts     between the district
 and the county commissioners’ oourts.              These provlsgons
 were in effect      at the time of the enactment of Article
 7880-3~in 1949. Tn $951, the Le islature~passed                  an
 Act (Aots 52nd Leg., 1951,.oh.         21 f , p. 348, oodlfled       as
 Art. 7880-74a,      V.C.S.) which requlres oounty tax asses-
 sor-collectors      to perform these services        for water CQn-
 trol and Improvement dlstriots         when the dlstrlat        board
 of direotors     adopts a ,resolution      to have the dlstrlct
 taxes assessed and colleoted         In this manner. Article
 7880-74a was not enaoted as a formal amendment to Chapter
 25, butaunquestlonably        It Is germane to the subject
‘matter    of Chapter 25 and oould properly have been enacted
 as an,.amendy,+n$,thereto.        Indeed, the ,effect of t&e 1951
 act is to ameiid’the,flormer law relat&ng to water control
 and improvement diktrlokby           addi& a new prooedure for.
 asseesment and collection         of the’ir taxelr.     Seotl,on, 1 .of
 ArtioIe 7880-744provides:
             “Instead of prooeeding for the aasess-’
      ment, equalization,    and oolleotlon    of~taxea
    ” in the manner elsewhere- provided by Statute,
      when a majority of,the Board of Deeotors          of
      a Water, Control and Tmproveaent Dlrtrlot,
      which assess all of ita taxer eon an ad
      valorem basis, adobbr a resolytlon       to have
      the ta%es on their DIntriot alrrlrdd        and
      oolleoted    by the County du&orr6~ ,and oolleo-
      tor, or by the oity asaerrsor an4 oolleotor
      of an lnoorporated    olt  or tW      In trhelimita
      of whloh the Water Dls t riot LD looated,       same
      shall be assessed anQ oolleoted       by sald
      oounty or olty offloors,    811 luy be deaermined




                                           :
                                                           ,,,
    Ron. Dudley Brummett, page 3 (V-1499)


          by the Board of Directors  of said Water Dls-
          trict,  and turned over to the treasurer of
          the WaterDlstrict   Porwhlch such taxes have
          been colle-dted."
                As we,have seen , .undergroun,d water conservation
    districts    must look to provisions          relatlng,to      assessment
    and collection       of taxes "as now or hereafter           contained
    in Chapter 25, . . . as amended" to determine the manner
    in'whlbh their taxes may be assessed and collected.
    There is no question of the validity              of %eference"        pro-
.   visions    of this nature.       Trlmmler     v.  Carlton,     116 Tex.
572, 296,~S.W. lC70,(1927).          : The only ~problem Is to
    determine what' the LkgLslature in&ended,by the above-
    quoted provision.        Ifs the Legislature        lnt.ended.that
    only those future provisions' which were formally enacted
    as a part of Chapter 25 were.to apply to underground
    water conservation       districts,      then the provisions        of
    Article    7880-74a are not available          to these districts.
    However, In our opinion the Legislature                dld'not   intend
    to make the applicability           of future statutes depend on
    whether they were enacted as formal amendments of Chapter
    25. We think the Legislature            intended that future legis-
    lation regulating       administrative       and procedural affairs
    .of, water.control-,and     Improvement districts          which were
    organized under Section 25 should likewise be available
    to underground water conservation             districts     "in so far as
    applicable     to such districts,"        even though it was not
    enacted as a formal amendment bo Chapter 25.
                 Since Article   7880-74a~provldes     for an addi-
     tional method of assessment and collecting           taxes for
    water control and improvement districts,           It is our
     opinion that it constitutes       an amendment to Acts 39th
     Leg.,   R.S.  1925,  oh.  25, p.  86, within the meaning of
     subdivision    B, ~&%icle 7080-3~.      Therefore,    its provl-
    .sions are applicable      to under@?o.und water, conservation
     districts.     hit 1s our further, opinion that when the
     governlng~ board,of     such district   adopts a resolution        to
     that, effect ,> Article   7880-7&a makeslt     the mandatory
     duty of the county tax assessor? and collector           to assess
     and collect     taxes for the district,


                                  SUMMARY
               The board of directors   of ~sn:cundsr~>i-
          rgrtnund:~trarv~~~~orC~~~trr~dtfichas        the
          authority to requ%re.asaess@nt      and col-
                                                                  -




,    Hon. Dudley Brummett, page !+ (?-1499)


          lectlon   oft Its taxes by the cotity.tax,
          assessor-collea,tor    pursuant to the pro-
          vls+ons ,oP Article    7880-i)ta, V.&S.
                                         Yours'vtiry    truly.,
     APPROVED:
             ~,~     ',.                   PRICE~DANIEL
                                         Attorney General
     J. C. Davis, Jr.
     Cdunty Affairs Division
     Mary,K. Wall
     Reviewing Assistant
                                              Assistant
    : Charles D. Mathews
      First Assistant


     GR:am